DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 02/17/2022 in response to the Final Rejection mailed on 12/17/2021 is acknowledged and entered into the record.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 1-5 and 7-24 are pending.
5.	Applicant’s remarks filed on 02/17/2022 in response to the Final Rejection mailed on 12/17/2021 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
6.	Claims 13-15 and 23 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “each may be between 1 and 10 and may not be the same”.
Regarding claim 13 (claims 14-15 and 23 dependent therefrom), the recitation of “each may be between 1 and 10 and may not be the same” is indefinite because the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
7.	The rejection of claims 1-5, 7-8, 13-14, 16-17 and 21 under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2017/0321239 A1; cited on PTO-892 mailed 06/08/2021) in view of Celie et al. (Current Opinion in Structural Biology, 2016; cited on PTO-892 mailed 06/08/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims to recite molar ratio limitations.
8.	With respect to claim 1, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claims 2-4, Nelson et al. teach the methods wherein the concatemer is circular or plasmid DNA and is generated by rolling circle amplification [see Abstract; paragraphs 0007-0008, 0025, 0032].

	With respect to claim 7, Nelson et al. teach the method further comprising purifying the expressed product [see paragraph 0037].
	With respect to claim 8, Nelson et al. teach providing the minimalistic expression concatemer for cell-free expression [see paragraph 0008].  Since Nelson et al. does not mention any modification to the DNA, the construct taught by Nelson et al. is considered to be unprocessed.
	With respect to claims 13-14, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claim 16, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claim 21, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	However, Nelson et al. does not teach the methods of claims 1-8, 13-14, 16-17 and 21 comprising a second nucleic acid concatemer and co-expressing the mixture of the first and 
	Celie et al. teach that there a variety of methods to create specific constructs for protein expression in a broad range of organisms [see Abstract].  Celie et al. further teach that the method of choice to produce multiprotein complexes is based on assembly of the individual proteins subunits following heterologous expression of multigene constructs and one method involves using a single vector comprising multiple expression cassettes and another method is using a poly-cistronic mRNA under control of a single regulatory element with several genes, each preceded by a ribosome binding site [see p. 150].
	Before the effective filing date of the claimed invention, one of ordinary skill in the art desiring to produce multiple different proteins and multiple different protein complexes would combine the teachings of Nelson et al., and Celie et al. to include multiple nucleic acid sequences encoding multiple protein complexes because Nelson et al. teach a method for in vivo RNA or protein expression by introducing double stranded concatemeric DNA generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Celie et al. teach production of multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Nelson et al. and Celie et al. because Celie et al. acknowledges that production of multiprotein complexes is based on assembly of the individual proteins subunits following heterologous expression of multigene constructs.  Therefore, the above invention would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Nelson et al. and Celie et al. do not explicitly teach wherein the first nucleic acid concatemer, the second nucleic acid concatemer, or both are over 10kb in length, it would require only routine experimentation for one of ordinary skill in the art to arrive at a particular base pair length depending on the desired protein or product produced and as well as a length that produces the greatest amount of product.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the limitations reciting the co-expression of the two or more expression products is ratiometric based on the predefined ratio and wherein the ratio of the first expression produce to the second expression product is proportional to the predefined ratio of the first nucleic acid concatemer to the second nucleic acid concatemer, the relationship of the predefined ratio and the ratio of expression is dictated by the ratio of the first and second expression construct, which is inherent to the amount that would be transformed/transfected and expressed based on the method.  Given the generic nature of the limitations, it is the examiner’s position that the combination of the teachings of Nelson et al. and Celie et al. would 
	Furthermore regarding the limitations of the molar ratio of the first concatemer to the second concatemer is between 1:1 and 1:10, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In the instant case, one of ordinary skill in the art would optimize the ratios of the multiple concatemers being cloned or transformed into the cell and one would desire to do so in order to balance protein expression with host cell viability.
9.	The rejection of claims 9-12, 15, and 18-20 under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2017/0321239 A1; cited on PTO-892 mailed 06/08/2021) in view of Celie et al. (Current Opinion in Structural Biology, 2016; cited on PTO-892 mailed 06/08/2021) as applied to claims 1-8, 13-14, 16-17 and 21-24 above, and further in view of Karbowniczek et al. (Cell & Gene Therapy Insights, 2017; cited on IDS filed on 06/13/2019) is maintained for the reasons of record and the reasons set forth below.
10.	The relevant teachings of Nelson et al. and Celie et al. as applied to claims 1-8, 13-14, 16-17 and 21-24 are set forth in the 103 rejection above.

	Karbowniczek et al. teach that recombinant adeno-associated virus (AAV) represents one of the most promising delivery vehicles for genetic medicines and teach genetic constructs providing elements that encode viral replication and capsid proteins and a number of adenovirus gene products for efficient AAV replication and a third transgene containing the genetic payload for cell targeting [see p. 731-732].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Nelson et al., Celie et al. and prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
11.	Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the cited art fails to teach or suggest co-expressing concatemers over 10kb in length with a reasonable expectation of success, a person of ordinary skill in the art would not expect to be able to co-express the concatemer mixture, let along concatemers of larger size based on the combination of cited art without undue experimentation and that office’s assertion that Exhibit B in the response filed 09/07/2021 demonstrates in vitro transfection of NIH 3T3 cells plasmid DNA of 10 Kb or greater is efficient is erronenous.
not persuasive because the claims are not limited to a specific cell type.  Indeed, applicant’s own exhibit B (Kreiss et al., Nucleic Acids Research, 1999) demonstrates in vitro transfection of NIH 3T3 cells with plasmid DNA of >10kb or greater is efficient [see Figure 4b].  Accordingly, one of ordinary skill in the art depending on cell type would have a reasonable level of predictability of transforming/transfecting concatamers or plasmids of 10kb or greater.  It is also noted that claim 21 does not require a specific concatamer and plasmid size.  Contrary to applicants’ assertion while there would be experimentation to test different cell lines for efficient transfection, this experimentation is not necessarily undue and is routinely practiced by one of ordinary skill in the art as evident by applicant’s own exhibit B that in Figure 4 shows two different cell lines tested for plasmid size transfection, NIH 3T3 cells and aortic smooth muscle cells, presented below as part A and B, respectively.  

    PNG
    media_image1.png
    633
    564
    media_image1.png
    Greyscale

	As is apparent with NIH 3T3 cells (top graph), the DNA bp size, at least for 10Kb and 20Kb, are within the margin of error for those DNA sizes less than 10Kb for transfection.  
	Regarding applicants’ remarks that the size of the concatemer is not a recognized result effective variable, as stated in the rejection above, one of ordinary skill in the art could arrive at a particular base pair length depending on the desired protein encoded by the concatemer or product produced and as well as a length that produces the greatest amount of product.
Regarding applicants remarks, that when each plasmid construct encodes a separate protein, co-expression of the two or more proteins from the corresponding plasmids in a transfection procedure inside single cells may result in proteins being expressed at widely varying ratios, applicants own exhibit A (Keum et al., Biochemical and Biophysical Research Communications; 2006) demonstrates that the problem of biased synthesis of recombinant proteins during co-expression of different genes can be solved by fusing the 5’-ends of the target genes with a common downstream box sequence [see p. 567].  Applicant’s claims are not exclusive of these elements.
Conclusion
12.	Status of the claims:
	Claims 1-5 and 7-24 are pending.
	Claims 1-5 and 7-24 are rejected.
	No claims are in condition for an allowance.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656